DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federative Republic of Brazil on 04/24/2018. It is noted, however, that applicant has not filed a certified copy of the BR2020180081689 application as required by 37 CFR 1.55.

Allowable Subject Matter
1.	Claims 1-11 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a first redactor disposed interior to the housing, said first redactor comprising: a first pair of inductive coils connected in parallel, each of said first pair of inductive coils having at least thirteen to fourteen turns disposed interior to a nonconductive tube; a second redactor disposed interior to the housing, said second redactor comprising: a second pair of inductive coils connected in parallel, each of said second pair of inductive coils having at least thirteen to fourteen turns disposed interior to a nonconductive tube; and an insulating matrix disposed interior to the housing surrounding the first and second redactors; wherein the first redactor is further connected to a neutral and the second redactor is further connected to a ground as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a first redactor disposed interior to the housing, said first redactor comprising: a first pair of inductive coils connected in parallel, each of said first pair of inductive coils consisting of at 
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, said method comprising the steps of: insulating each of a first pair of coils interior to a nonconductive tube and sealing each said tube with nonconductive end caps allowing only for a head wire and a tail wire to be accommodated through each respective end cap for connection into a circuit; connecting each of the first pair of coils’ head wires together in parallel to create a first redactor; insulating each of a second pair of coils interior to a nonconductive tube and sealing each said tube with nonconductive end caps allowing only for a head wire and a tail wire to be accommodated through each respective end cap for connection into a circuit; connecting each of the second pair of coils head wires together in 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-5 and 7-10 are allowed because each claim is directly or indirectly dependent of independent claims 1, 6 or 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837